           Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARQUIS JACOBS,

                            Petitioner,                               ORDER

                   – v. –                                         12 Crim. 72 (ER)
                                                                  20 Civ. 5097 (ER)
UNITED STATES OF AMERICA,

                            Respondent.


RAMOS, D.J.:


       Marquis Jacobs is currently serving a thirty-year sentence following his 2014 pleas to a

narcotics conspiracy and related charges. On July 2, 2020, Jacobs ﬁled a pro se motion seeking a

sentence reduction. Doc. 127. �en, on October 20, 2020, in response to the COVID-19

pandemic, Jacobs ﬁled a pro se motion for compassionate early release. Doc. 135. For the

reasons set forth below, Jacobs’ motions are denied.

I.     Background

       Jacobs was arrested on December 2, 2011 and subsequently charged in a six-count

superseding indictment on May 22, 2013 covering conduct dating back to 2003. Jacobs, who

was a member of the Rollins Street Gangsters and the Elm Street Wolves, was charged with

conspiring with fellow gang members to traﬃc narcotics (count 1), knowingly using and

carrying ﬁrearms in the furtherance of a drug traﬃcking crime (count 2), including in the July

28, 2011 shooting death of rival gang member Carlos Patricio (count 3), conspiring to commit

robbery of other drug dealers (count 4), knowingly using and carrying ﬁrearms in the furtherance

of the robbery conspiracy, a crime of violence (count 5), and attempted conspiracy to commit
               Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 2 of 8




robbery of other drug dealers (count 6). 1 Doc. 52. �e superseding indictment also provided for

forfeiture of the proceeds of the narcotics sales. Id.

           On February 26, 2014, Jacobs pleaded guilty to a narcotics traﬃcking conspiracy

pursuant to 21 U.S.C. § 841(b)(1)(C) (a lesser-included oﬀense of count 1); using a ﬁrearm in the

murder of Patricio in furtherance of a drug traﬃcking crime pursuant to 18 U.S.C. §§ 924(j)

(count 3), and conspiracy to commit Hobbs Act robbery pursuant to 18 U.S.C. § 1951 (count 4).

Doc. 74 at 3, 6-12, 22-38. At the plea hearing, Jacobs admitted to shooting Patricio “over drugs”

and “during the course of trying to clear the street for drug territory.” Id. at 29-32.

           At the October 29, 2014 sentencing, the Court heard from several family members of

Patricio, Jacobs’ attorney, and Jacobs himself. Doc. 89. �e Court then sentenced Jacobs to an

aggregate term of thirty years’ incarceration and three years of supervised release. Doc. 89 at 46.

�e Court reasoned that Jacobs had “committed the most serious of oﬀenses” by taking Patricio’s

life, but sentenced him to a term of thirty years rather than life because the Court did not believe

that Jacobs was “beyond redemption.” Doc. 89 at 43-45. Jacobs did not seek an appeal. 2 Doc.

127 at 1.

           On July 2, 2020, Jacobs ﬁled a pro se motion pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence. Id. Jacobs argues that he is “Actually Innocent” and that his pleas

to the Hobbs Act robbery and ﬁrearm counts were “unknowing” based on U.S. v. Davis, 139 S.

Ct. 2319 (2019). Id. at 4-5. On October 6, the Government opposed Jacobs’ § 2255 motion,

arguing that his claims are procedurally barred and in any event unavailing. Doc. 134.




1
  Firearms counts 2 and 3 speciﬁcally refer to “the narcotics conspiracy charged in Count One of this Indictment” as
the applicable predicate oﬀense. Id. at ¶¶ 5-6. Firearms count 5 used the count 4 robbery as a predicate. Id. at ¶ 9.
2
    �e Second Circuit granted Jacobs’ motion to withdraw his appeal on December 2, 2015. Doc. 94.


                                                          2
               Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 3 of 8




          On October 20, 2020, Jacobs ﬁled a pro se motion pursuant to 18 U.S.C. § 3582 for

compassionate early release. 3 Doc. 135. Jacobs argues that his circumstances warrant early

release because he suﬀers from type 2 diabetes and chronic bronchitis putting him at high risk

from Covid-19 infection. Id. at 1. Jacobs further argues that he has made rehabilitative strides

while incarcerated by attaining his GED, completing a drug treatment program, and becoming

certiﬁed in home improvement, concrete, and business administration. Id. at 3-9. Finally, Jacobs

argues that, if he were released, he would return home to a strong support system composed of

his partner, three children, and four step-children. Id. at 1.

          On October 29, the Government opposed Jacobs’ § 3582 motion. Doc. 137. While the

Government concedes that his type 2 diabetes is an extraordinary and compelling circumstance

under § 3582(c)(1)(A)(i), the Government argues that the seriousness of the oﬀense, the fairness

of the sentence, and Jacobs’ prior oﬀenses counsel against early release in this case. 4 Id. at 5-6.

II.       Standards

          A.       28 U.S.C. § 2255

          Under 28 U.S.C. § 2255, a prisoner who was sentenced by a federal court can petition the

sentencing court to modify his sentence if (1) the sentence was imposed in violation of the

Constitution or the laws of the United States; (2) the court lacked jurisdiction to impose the

sentence; (3) the sentence exceeded the maximum sentence authorized by law; or (4) the

sentence is subject to collateral attack. 28 U.S.C. § 2255(a). Section 2255 motions “conﬂict

with society’s strong interest in the ﬁnality of criminal convictions, so defendants are subject to a


3
  Jacobs is incarcerated at Federal Correctional Institution Coleman Medium in Sumterville, Florida. Doc. 135 at 2.
According to BOP, at the time of this ﬁling, zero inmates have an active case of coronavirus, 279 inmates have
recovered from coronavirus, and two inmates have died from coronavirus at Coleman Medium. Covid-19 Cases,
BOP, https://www.bop.gov/coronavirus/ (last visited Dec. 7, 2020). With respect to staﬀ, thirty-seven currently have
coronavirus, ﬁve have recovered from coronavirus, and none have died. Id.
4
    �e Government conﬁrmed that Jacobs has exhausted his administrative remedies. Id. at 1.

                                                         3
            Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 4 of 8




higher bar to upset a conviction on a collateral, as opposed to direct, attack.” Bright v. U.S., No.

14 Crim. 968 (WHP), 2018 WL 5847103, at *2 (S.D.N.Y. Nov. 8, 2018) (quoting Yick Man Mui

v. U.S., 614 F.3d 50, 53 (2d Cir. 2010)).

       B.      18 U.S.C. § 3582

       A court may not “modify a term of imprisonment once it has been imposed except

pursuant to statute.” U.S. v. Roberts, No. 18 Crim. 528-5 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020) (citation omitted). Under § 3582(c)(1)(A)(i), a court may reduce a

prisoner’s sentence when it ﬁnds that there are “extraordinary and compelling reasons”

warranting a reduction. In evaluating compassionate release motions, district courts may

consider “the full slate of extraordinary and compelling reasons that an imprisoned person might

bring before them[.]” U.S. v. Brooker, 976 F.3d 228, 237 (2d. Cir. 2020) (ﬁnding compassionate

release applications are not limited by the guidance in the U.S. Sentencing Guidelines § 1B1.13).

       If the sentencing court ﬁnds that “extraordinary and compelling reasons” exist to reduce a

prisoner’s sentence, it “may reduce the term of imprisonment . . . after considering the factors set

forth in section 3553(a) to the extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A).

Section 3553(a) provides that the Court should consider, inter alia, “the nature and

circumstances of the oﬀense and the history and characteristics of the defendant[.]”

       C.      Pro Se Petitions

       Pro se petitions are “held to ‘less stringent standards than formal pleadings drafted by

lawyers.’” Ferran v. Town of Nassau, 11 F.3d 21, 22 (2d Cir. 1993) (quoting Hughes v. Rowe,

449 U.S. 5, 9 (1980)). Courts construe their submissions “liberally and interpret them ‘to raise

the strongest arguments that they suggest.’” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.

1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).



                                                  4
            Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 5 of 8




III.   Discussion

       A.      Jacobs is Not Entitled to Relief under § 2255

       As an initial matter, Jacobs is procedurally barred from raising his claims under § 2255

because he failed to raise them on direct appeal. Gupta v. U.S., 913 F.3d 81, 84 (2d Cir. 2019).

“Where a defendant has procedurally defaulted a claim by failing to raise it on direct review, the

claim may be raised in habeas only if the defendant can first demonstrate either cause and actual

prejudice, or that he is actually innocent[.]” Id. (citations omitted). Actual innocence in this

context requires “factual innocence, not mere legal insufficiency,” and “demonstrat[ing] that, in

light of all the evidence, it is more likely than not that no reasonable juror would have convicted

him.” Id. at 85 (citations omitted). Here, Jacobs has alleged that he is actually innocent but has

provided no evidence to support his factual innocence. Nor can he, given that he specifically

admitted to engaging in a narcotics conspiracy, conspiracy to rob of other drug dealers, and the

shooting of Patricio in furtherance of the drug trafficking conspiracy at the time of his plea.

       Even if his claims were not procedurally barred, Jacobs’ challenge to his convictions

under §§ 924(j) and 1951 has no substantive merit. Section 924(j) provides, in relevant part, that

“[a] person who, in the course of a violation of subsection (c), causes the death of a person

through the use of a ﬁrearm, shall if the killing is a murder (as deﬁned in section 1111), be

punished by death or by imprisonment for any term of years or for life[.]” § 924(j)(1).

       Subsection (c) of section 924 sets an enhanced penalty for “any person who, during and

in relation to any crime of violence or drug traﬃcking crime (including a crime of violence or

drug traﬃcking crime that provides for an enhanced punishment if committed by the use of a

deadly or dangerous weapon or device) for which the person may be prosecuted in a court of the

United States, uses or carries a ﬁrearm, or who, in furtherance of any such crime, possesses a



                                                  5
           Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 6 of 8




ﬁrearm” unless “a greater minimum sentence is otherwise provided by this subsection or by any

other provision of law[.]” §§ 924(c)(1)(A). Section 924(c) then provides deﬁnitions for the

terms “crime of violence” and “drug traﬃcking crime.” §§ 924(c)(2), 924(c)(3).

       Relying on U.S. v. Davis, 139 S. Ct. 2319 (2019), Jacobs argues that his § 924(j)

conviction should be overturned. In Davis, the Supreme Court held that the deﬁnition of “crime

of violence” contained in the residual clause of 18 U.S.C. § 924(c)(3)(B) was unconstitutionally

vague. 139 S. Ct. 2319, 2336 (2019). However, Jacobs’ conviction pursuant to § 924(j) is for

discharging a ﬁrearm killing Patricio during the course of a drug traﬃcking crime, to wit a

narcotics conspiracy, not a crime of violence. “Davis has no eﬀect on convictions under § 924(c)

where the predicate oﬀense was a drug traﬃcking crime rather than a crime of violence.”

Williams v. U.S., Nos. 16 Crim. 256, 19 Civ. 11402 (KMW), 2020 WL 6683075, at *2 (S.D.N.Y.

Nov. 12, 2020) (citations omitted); see also Flowers v. U.S., Nos. 14 Crim. 768-2, 19 Civ. 11950

(VB), 2020 WL 6782047, at *2 (S.D.N.Y. Nov. 18, 2020) (collecting cases); U.S. v. Rhodes, Nos.

12 Crim. 31 (VM), 2020 WL 1814116, at *1 (S.D.N.Y. Apr. 9, 2020) (“Because Davis concerns

crimes of violence rather than drug traﬃcking crimes, it does not aﬀect the validity of either

charge to which Rhodes pleaded guilty.”); Harris v. U.S., Nos. 15 Crim. 445-11, 18 Civ. 5248

(PAE), 2019 WL 5887386, at *1 (S.D.N.Y. Nov. 12, 2019) (ﬁnding the “drug traﬃcking crime . .

. means of violating § 924(c) is unaﬀected by Davis which limits only the scope of . . . ‘crime of

violence.’”).

       Similarly, the holding in Davis does not implicate Jacobs’ § 1951 conviction. Section

1951 provides that “[w]hoever in any way or degree obstructs, delays, or aﬀects commerce or the

movement of any article or commodity in commerce, by robbery or extortion or attempts or

conspires so to do, or commits or threatens physical violence to any person or property in



                                                 6
            Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 7 of 8




furtherance of a plan or purpose to do anything in violation of this section shall be ﬁned under

this title or imprisoned not more than twenty years, or both.” § 1951(a). �is provision in no

way relates to § 924(c)(3)(B). Nor was Jacobs’ § 1951 conviction used as a predicate for the

ﬁrearms count. Cf. Jimenez v. U.S., Nos. 13 Crim. 58, 16 Civ. 4653 (AKH), 2019 WL 5306976,

at *2 (S.D.N.Y. Oct. 21, 2019) (acknowledging that “Hobbs Act robbery conspiracy is no longer

a valid § 924(c) predicate”). Jacobs explicitly pleaded guilty to the ﬁrearms count with a

predicate drug traﬃcking conspiracy, not a predicate robbery conspiracy.

       Accordingly, Jacobs’ § 2255 motion is denied.

       B.      Jacobs’ Circumstances Do Not Warrant a Sentence Reduction under § 3582

       Jacobs is also not entitled to compassionate release. While the Government concedes that

his diabetes diagnosis constitutes extraordinary and compelling reasons under § 3582(c)(1)(A)(i),

the factors enumerated in § 3553(a) do not merit early release in his case. At the plea hearing,

Jacobs admitted to a host of very serious conduct, including a several-years long gang aﬃliation,

conspiracy to commit drug traﬃcking and robbery, and a fatal shooting of another individual.

Based on the magnitude of these oﬀenses, the Court could have sentenced Jacobs to a life

sentence but instead, in consideration of diﬃculties he faced growing up, sentenced him to thirty

years, of which Jacobs has served less than half. U.S. v. Rodriguez, No. 12 Crim. 790 (PAE),

2020 WL 3578098, at *3 (S.D.N.Y. July 1, 2020) (“In no prior case has the Court ordered the

early release of a murderer. And the Court, in general, has tended not to order the early release

of defendants who had served less than half of their sentences, viewing such releases as generally

incompatible with the § 3553(a) factors.”); cf. U.S. v. Gluzman, No. 96 Crim. 323 (LJL), 2020

WL 6526238, at *1 (S.D.N.Y. Nov. 5, 2020) (aﬃrming on reconsideration a subsequent case

where a 71-year-old inmate was released because she had several serious medical conditions



                                                 7
            Case 1:20-cv-05097-ER Document 6 Filed 12/07/20 Page 8 of 8




putting her at grave risk from Covid-19 infection and had served 24 years of her life sentence for

murder). Although the Court has no reason to doubt Jacobs’ rehabilitation, family support, and

reentry prospects, and encourages Jacobs to continue building on his personal achievements, they

do not outweigh the seriousness of his oﬀenses or compel a lesser sentence. U.S. v. Reyes, No.

91 Crim. 358-16 (KPF), 2020 WL 5518483, at *3-5 (S.D.N.Y. Sept. 14, 2020) (denying

compassionate release to 60-year-old with hypertension and other preexisting conditions despite

the Court being “heartened by [his] growth and accomplishments while incarcerated”).

         Jacobs’ compassionate release motion is therefore denied.

IV.      Conclusion

         For all of these reasons, Jacobs’ motions are denied. �e Court certiﬁes under 28 USC §

1915(a)(3) that any appeal from this Order would not be taken in good faith, and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. U.S, 369 U.S.

438, 444-45 (1962). �e Clerk is respectfully directed to terminate the motions, Docs. 127, 135.

         It is SO ORDERED.

Dated:    December 7, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                 8
